DISMISS; Opinion filed August 28, 2012




                                              In The
                               Crourt of Appmts
                        YiftiDistrirt ui Oexas at Dallas
                                      No. 05-12-00690-CV


                         KIMBERLY ANN ANDERSON, Appellant
                                                V.
                         RONALD WAYNE ANDERSON, Appellee


                      On Appeal from the 401st Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 401-51332-2012

                             MEMORANDUM OPINION
                       Before Justices FitzGerald, Murphy, and Fillmore
                                  Opinion By Justice Murphy

       Before the Court is appellant's motion to dismiss the appeal. Appellant no longer desires to

pursue her appeal. Accordingly, we grant appellant's motion and dismiss the appeal. See TEX. R.

APP. P. 42.1(a)(1).




                                                       MAR M RPHY
                                                                    1/ 11/

                                                       JUSTICE

120690F.P05
                                   Cloud of Apprals
                                  Distrirt uf &exas at Batlas
                                      JUDGMENT
KIMBERLY ANN ANDERSON, Appellant                   Appeal from the 401st Judicial District Court
                                                   of Collin County, Texas. (Tr.Ct.No. 401-
No. 05-12-00690-CV           V.                    51332-2012).
                                                   Opinion delivered by Justice Murphy, Justices
RONALD WAYNE ANDERSON, Appellee                    FitzGerald and Fillmore, participating.


       Based on the Court's opinion of this date, the appeal is DISMISSED.

       It is ORDERED that appellee, Ronald Wayne Anderson, recover his costs of the appeal from
appellant, Kimberly Ann Anderson.


Judgment entered August 28, 2012.




                                                   MARY MU
                                                   JUSTICE
                         Record Retention Form — Civil Cases


APPELLATE CASE N():              65'7'2

STYLE         enieri, /Inn Ailersan V. 4nall Wayne Anc/erSaki

COUNTY:

CASE DISPOSITION & DATE: Miry:55

DESCRIPTION/SUBJECT (W TIIE CASE :                 4  p,peQJ 45 MI .5..Cce?/ 4. VI

    affellad,1 nitoll svn.
RECOMMENDATIONS: I x I DESTROY                        I RETAIN (see retention list below)

        Appeal concerning election questions (all).

        Appeal concerning landmark legal Opinions,

        Appeal that contains unique inforMation on the area's history or concerning important
        public figures or events. List pertinent information above, i.e., person's name, or event,
        etc.

SIGNED:

DATE:                                                         SERIES NO.: